Citation Nr: 0504743	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-08 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include violent sleep actions, nightmares, insomnia, 
sonambulance and talking in his sleep, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for a neuropsychiatric 
disability, to include memory loss, mind going blank, 
depression, and mood swings, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by generalized joint pain, swelling, muscle 
twitching and stiffness of the hands, ankles, and knees, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral shoulder 
ligament injury residuals, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by poor circulation, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for allergic rhinitis, 
claimed as frequent colds and allergy symptoms, to include as 
due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty from July 1981 to July 1985, from 
September 1990 to March 1991, and from June 1996 to October 
1996; he served in the Persian Gulf.  This case was remanded 
in December 2003 by the Board of Veterans' Appeals (Board) to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland for additional development.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

In the Board's December 2003 remand, it was requested that VA 
obtain multiple examinations of the veteran that included a 
review of the claims file and a nexus opinion on the 
relationship, if any, between each of the veteran's claimed 
disabilities and his active military service, including his 
service in the Persian Gulf.  The examination reports were to 
clearly reflect whether a review of the claims file was 
performed.  Although various examinations were conducted in 
March 2004, there is no indication that the claims file was 
reviewed by any of the examiners and there is no nexus 
opinion on the relationship between any diagnosed 
abnormality, or any pathology relating to an undiagnosed 
disorder, and service.  Because the RO has not fulfilled its 
obligations, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board also notes that the veteran said in August 2004 that he 
did not report for a scheduled VA psychiatric evaluation in 
2004 because it was suppose to be rescheduled due to military 
obligations and he never received the required paperwork for 
the rescheduled examination.

In light of the above circumstances, the issues listed on the 
title page are again remanded for the following actions:

1.  The RO should request that the veteran 
provide the names and addresses of any health 
care providers, both VA and non-VA, who have 
treated him since March 2004 for any of the 
disabilities at issue.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform the veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  Following receipt of any additional 
information pursuant to the above, the RO 
must schedule the veteran for special VA 
examinations in neurology, psychiatry, 
internal medicine, orthopedics and 
respiratory diseases to determine the nature 
and etiology of any and all disability with 
respect to his claims for service connection 
for sleep and cognitive disorders, mood 
swings and depression, generalized joint and 
muscle pain, poor circulation and respiratory 
distress, to include as due to an undiagnosed 
illness.  The examiners must be provided with 
the veteran's claims file and the examination 
reports must clearly reflect whether a review 
of the claims file was performed.  All 
pertinent symptomatology and findings should 
be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Based on a review of all 
medical documentation and history on file, 
including the service medical records, the 
examiners must provide opinions as to whether 
the veteran manifests signs and symptoms of 
undiagnosed illnesses manifested by violent 
sleep actions, nightmares, insomnia, 
sonambulance and talking in sleep, memory 
loss, mind going blank, depression, mood 
swings, generalized joint pain, swelling, 
muscle twitching and stiffness of the hands, 
left ankle, and knees, bilateral shoulder 
ligament injury residuals, poor circulation, 
and allergic rhinitis, claimed as frequent 
colds and allergy symptoms, or a medically 
unexplained chronic multisymptom illness, 
that is related to the his active service, to 
include his Gulf War service.  The examiners 
must also provide an opinion as to whether 
any diagnosed disorder manifested by any of 
the symptoms above is related to his military 
service.  The examination reports must set 
forth in a clear, comprehensive, and legible 
manner all pertinent findings, and must 
include complete rationale for the opinions 
expressed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above developments have been 
completed, the issues on appeal should be 
readjudicated.  If any of the benefits sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



